Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: In Figure 2 the reference numeral 24 should be changed to 24b as per line 5 of paragraph [0030].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In paragraph [0034] line 3 refers to a “first connector portion 54a” while in line 9 first connector portion is referred to as “54b”.
Lines 4 and 5 refer to a “second connector portion 54b” while in lines 9 and 10 the second connector portion is referenced as “54a”  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 5,862,907) in view of Chuang (US 2010/0108472).
Taylor shows a proximity bar 20 having a connector 44 for connection to other bars 20, an electronic sensor 28 configured to detect objects and an enclosure 24 which encloses the bar and has a mounting arrangement for connection to a conveyor 10.  Taylor does not expressly state there is a circuit board present.  In column two, lines 20-42 Taylor describes the circuitry which is present which circuitry fairly meets the limitation of there being a circuit board.  Further, Chuang discloses the use of a circuit board (see paragraph [0011]) in a very similar bar type arrangement.  To include such a circuit board into Taylor would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of such a suggestion by Taylor and the express teaching of such by Chuang as a circuit board is designed to handle the circuitry which is used in Taylor.
Re claim 4, disclosed are light emitters and receivers of various types.
Re claim 5, both Taylor and Chuang show bar which may be mounted at various locations along a conveyor.
Re claim 8, paragraphs [0013] and [0044] of Chuang disclose the use of alarms.
Re claim 17, shown in Figure 3 of Taylor is a lens for sensor 28 and the system works on a timed basis and comparisons made to a threshold time.
Re claim 18, disclosed are connectors for connecting to other modules as well as within a module.
Re claim 20, as per claim 4 rejection.
Claims 2, 10-13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Chuang as applied to claim 1 above, and further in view of Breen et al. (US 8,695,786).
Taylor’s modified apparatus does not yield a second circuit board.  However, disclosed by Breen et al. is the use of more than one printed circuit board in a very similar system (see column 5, lines 53-60).  To include at least a second card would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as it would increase the processing power of the system.
Re claim 10, a lens is present in Taylor to enclose sensor 28.
Re claim 11, the lens is at an angle with respect to the sensor.
Re claim 12, it is inherently obvious to angle the sensor so it performs its intended function.
Re claim 13, Taylor discloses the use of a microprocessor and sending alerts if a comparison is out of a threshold area.
Re claim 15, as per claim 4 rejection.
Re claim 16, as per claim 5 rejection.
Allowable Subject Matter
Claims 3, 6, 7, 9, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       05/18/2022